NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 9/22/2021.
Applicant’s amendments are sufficient to overcome the specification objection set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 

Terminal Disclaimer
The terminal disclaimer filed on 9/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,320,540 & 10,702,336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a method of removing a lesion from a patient, the method comprising: positioning a distal end of a cannula relative to the lesion;  inserting a central stem of a probe device and wire loops of the probe device through the cannula to position the wire loops and a distal end of the central stem relative to the lesion, wherein each of the wire loops comprises a distal end and a proximal end, and wherein each of distal ends of the wire loops is coupled with the central stem at the distal end of the central stem; simultaneously rotating the central stem and the wire loops and expanding the wire loops by translating the proximal ends of the wires loops toward a distal end of the cannula to cut material from the lesion, wherein the proximal ends of the wire loops remain proximal to the distal end of the cannula; and simultaneously supplying irrigation fluid via the probe device to irrigate the material cut from the lesion and aspirating at least some of the irrigation fluid via the probe device to facilitate removal of the material cut from the lesion.”
The closest prior art is regarded as: Kieturakis (5,794,626, previously cited) disclose a method of removing a lesion comprising rotating wire loops coupled to a central stem of a probe device and simultaneously supplying irrigation fluid, but fail to disclose simultaneously rotating and “expanding the wire loops by translating the proximal ends of the wires toward a distal end of the cannula”. Burbank et al. (6,331,166, previously cited) disclose a method of removing a lesion comprising Daum et al. (2003/0040753) and Lennox (6,959,656) both disclose positioning distal ends of a cannula relative to a lesion.  Mazzocchi et al. (2002/0022837) disclose positioning a probe device by engaging an external thread of the probe device with an internal thread of a tubular extension of a cannula.  
Claims 1-7 & 11-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794